Title: To John Adams from John Langdon, 27 January 1813
From: Langdon, John
To: Adams, John



Respected Sr.
Portsmouth Jany 27th. 1813

I had the honor of receiving, by the last Mail, your letter of the 24th. instant, by which I see your time, is taken up, and your mind continually on the Stretch, for the support and honor of our beloved Country. you request me to call to mind “the circumstances of a particular Transaction in the History of this Country”, to which I answer; That upon reading your correct statement, of the proceedings of Congress on our Naval matters, the appointment of Committees , of which we were a part, the struggle we had to begin our little Navy, and the opposition, that was made by many Members of Congress; brings to my recollection the circumstance, that took place in 1775 in all which, as far as I can recollect, I most perfectly coincide with you. The appointment of Manly and his successes must be well known thro’ out the United States. As to Paul Jones, if my memory serves me) pretending to say that “his hand first hoisted the American Flagg” and Capt. Barry the first British Flagg Stuck to him are both unfounded, as it is impressed on my mind that many Prises were bro’t into the New England States before their names were mentioned—
I am Dr. Sr. always happy to hear from you, that you are in good health, and able still to continue your preeminent services to your Country—Mrs. Langdon, who I am sorry to say has been very unwell for some time past, Joins me in our most sincere respect, to yourself and your Good Lady who we have in greatful remembrance.
That your last days may be your best and happiest is wish of your old friend / and Hbl. Servt
John Langdon